DETAILED ACTION
Claims 1-15 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty et al. (J. Bacteriology, 2004), Fredman (Santa Clara Computer & High Tech. L.J., 2003), Bhowmick et al. (JCM, 2013) and Smartt (Anal Bioanal Chem, 2011-see attached form 892). 
The claims are directed to (in part): a method of detecting an actively growing target bacterial organism in a sample suspected of including said target bacterial organism, the method comprising:
contacting the target bacterial organism with an unmodified bacteriophage that infects the target bacterial organism and produces one or more RNA products; and,
detecting at least one of the RNA products from the unmodified bacteriophage before the unmodified bacteriophage substantially replicates in the infected target bacterial organism, thereby detecting the actively growing target bacterial organism; wherein the duration of the contacting step is about 10 minutes or less prior to detecting the RNA products from the unmodified bacteriophage in the detecting step; see instant claim 1.
O’Flaherty is cited for teaching the isolation (or purification) of total RNA from S. aureus 30 minutes after phage K infection, followed by PCR amplification using primers; see p. 2863, col. 1 and 2. Note that the authors also teach removing samples at 10, 20 and 30 minutes after phage K infection and using a cell disrupter (lysis) for isolating RNA; see p. 2863, col. 1. The authors describe that it is routine to propagate phage K on S. aureus in brain heart infusion broth; see p. 2863, col. 1 and instant claim 2. The authors teach that the genome sequence of phage K has been deposited in the GenBank database under accession number AY176327; see p. 2863, col. 2. The alignments below show that the sequences set forth by instant SEQ ID NO: 1 and SEQ ID NO: 2 (top sequences) are homologous to segment sequences of the phage K genome (AY176327, bottom sequences). 
SEQ ID NO:1:
Query  1      GAGTTGGTAGATAACATTG  19
              |||||||||||||||||||
Sbjct  95801  GAGTTGGTAGATAACATTG  95819

SEQ ID NO:2:
Query  1       AATTGTTCATCTGTTAGTTTACCTGACTCTTTATAATC  38
               ||||||||||||||||||||||||||||||||||||||
Sbjct  100277  AATTGTTCATCTGTTAGTTTACCTGACTCTTTATAATC  100240

Thus, the teachings by O’Flaherty provides a method of detecting the presence or absence S. aureus via amplification of phage K RNA.
O’Flaherty does not explicitly express detecting an actively growing target bacterial organism in a sample suspected of including the target bacterial organism (claim 1); detecting at least one RNA product from the unmodified bacteriophage wherein the duration of the contacting step is about 10 minutes prior to detecting the RNA products from the unmodified phage in the detecting step (claim 1); the method of claim 1, further comprising contacting one or more additional samples of the bacterial organism with a chosen antibiotic agent prior to detecting the RNA products or contacting the contacting the samples with the unmodified bacteriophage (claims 3 and 4); and a kit comprising the reaction mixture of claim 14. 
	Fredman is cited for teaching that specific oligonucleotide primers are prima facie obvious when the prior art provides the complete sequence from which the oligonucleotides are drawn; see whole document, including p. 313. As discussed above, O’Flaherty provides the genome sequence of phage K which has been deposited in the GenBank database under accession number AY176327 and the sequences set forth by  instant SEQ ID NO: 1 and 2 are homologous to segment sequences of this prior art genome sequence.
Bhowmick describes a test of two simultaneous reactions: one contains bacteriophage specific for S. aureus and the other contains the bacteriophage plus the antibiotic cefoxitin; see introduction, p. 1226, col. 1. The author teaches that the bacteriophage amplify in the first reaction if S. aureus is present in the sample and the bacteriophage amplify in the second reaction if the S. aureus strains present are able to grow in the presence of the antibiotic; see introduction, p. 1226, col. 2. Note that the author further teaches that bacteriophage growth is dependent on host growth.
Smartt reviews using the bacteriophage technology for sensing and detecting microbial targets, including detecting bacterial pathogens in clinical samples; see title and p. 991, col. 1. The author discloses that phage have the natural ability to adsorb to, infect and propagate within only a unique set of host cells, offering a mode of capture that can be exploited to detect, monitor, and/or enumerate pathogenic bacteria; see p. 991, col. 1. Smartt teaches that phages are able to differentiate between living and dead cells; see p. 991, col. 1. See p. 992, col. 2 for “Detection by phage typing” for describing the classic means of identifying bacteria is via the phage to which they are susceptible. The author discloses that understanding a phage’s host range permits one to identify bacteria on the basis of which phage they are infected or not infected by; see p. 992, col. 1. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to detect at least one RNA product from the unmodified bacteriophage from a bacterial organism wherein the duration of the contacting step is about 10 minutes prior to detecting the RNA products in the detecting step. One would have been motivated to do so for the advantage determining if the bacteria were viable early in the method for Bhowmick teaches that bacteriophage growth is dependent on host growth. Separately, one would have been motivated to do so in order to check for sufficient RNA concentrations at various time points to determine whether a sample is ready for the next method step of PCR amplification.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and apply the phage typing technology in a sample as taught by Smartt, followed by PCR amplification of isolated RNA as taught by O’Flaherty. One would have been motivated to do so for the advantage of detecting the presence or absence of a target bacterial organism in a sample by identifying the bacteria via the phage to which they are susceptible as well as identifying RNA sequences possessed by the phage via specific primer sequences. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a kit comprising all of the necessary components to perform the detection method as described by the combined prior art teachings, including phage K and oligonucleotide primers for its amplification, such as those set forth by SEQ ID NO: 1 and 2. One would have been motivated to do so as a means for storage or shipping.
It would have been obvious for one of ordinary skill in the art at the time of the invention to treat the bacterial organism with an antibiotic, including cefoxitin, followed by contacting the treated bacterial organism with phage K. One would have been motivated to do so for the advantage of determining whether S. aureus of a sample is resistant to the antibiotic or not by contacting the treated bacterial organism with bacteriophage and measuring the bacteriophage nucleic acid via amplification. As noted above, Bhowmick teaches that the bacteriophage would only amplify in a reaction if the S. aureus strains present are able to grow in the presence of the antibiotic.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, PCR reactions, isolation of RNA, use of antibiotics, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty et al. (J. Bacteriology, 2004), Fredman (Santa Clara Computer & High Tech. L.J., 2003), Bhowmick et al. (JCM, 2013) and Smartt (Anal Bioanal Chem, 2011-see attached form 892) as applied to claims 1-9, 14 and 15 above, and further in view of Martelet et al. (J. Proteome Res., 2014), Accession No. X04140, Cox et al. (J. Microbiological Methods, 2015) and Accession No. DQ222854. 
The claims are further directed to (in part): the method of claim 1 wherein the bacterial organism is E. coli, and the unmodified phage is T4 wherein the primer oligonucleotide is SEQ ID NO: 8 (claims 10 and 11); and, the method of claim 1 wherein the bacterial organism is B. anthracis, and the unmodified phage is Gamma phage wherein the primer oligonucleotide is SEQ ID NO: 10 (claims 12 and 13).
Martelet is cited for teaching the species-specific T4 phage infection of E. coli; see whole document, including the introduction. The sequence set forth by X04140 is cited for providing a T4 sequence which encompasses instant SEQ ID NO: 8; see nucleotides 1137-1157 of the T4 sequence of X04140.  
Cox is cited for teaching the species-specific Gamma phage infection of B. anthracis; see whole document, including Figure 1 and legend. The sequence set forth by DQ222854 is cited for providing a Gamma phage sequence which encompasses instant SEQ ID NO: 10; see nucleotides 812-833 of the Gamma phage sequence of DQ222854. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to perform phage typing and amplification of T4 nucleic acid sequence or Gamma phage nucleic acid sequence using the method taught by the combined teachings of O’Flaherty, Fredman and Smartt. One would have been motivated to do so for the advantage of detecting either E. coli or B. anthracis in a sample. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, PCR amplification is a known technology, detection of a bacterial organism via phage nucleic acid amplification is known in the prior art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant notes that the disclosure of O’Flaherty does not provide purposefully propagating the S. aureus bacteria and never addresses the question whether or not such bacteria are present or absent in the brain heart infusion broth. Applicant argues that O’Flaherty does not teach or suggest isolating S. aureus RNA as part of a method of detecting the presence or absence of S. aureus in the broth. 
In response to the arguments and the claim amendments regarding detecting an actively growing target bacterial organism in a sample suspected of including said target bacterial organism, the teachings by Smartt have been applied to the rejection. Smartt teaches detection by phage typing, the classic means of identifying bacteria via the phage and host range; see p. 992, col. 1 of this reference. Also see p. 991, col. 2 for describing the detection of bacterial pathogens in clinical samples. 
Applicant submits that the samples removed at 10, 20 and 30 minutes after phage K infection were not subjected to RNA isolation as part of a method of detecting S. aureus bacteria in the brain heart infusion broth. Applicant contends that the Office’s characterization of O’Flaherty is based on a hindsight reconstruction of the instant invention. 
In response, the rejection above provides the following motivations for the duration of the contact step being about 10 minutes or less: “One would have been motivated to do so for the advantage determining if the bacteria were viable early in the method for Bhowmick teaches that bacteriophage growth is dependent on host growth. Separately, one would have been motivated to do so in order to check for sufficient RNA concentrations at various time points to determine whether a sample is ready for the next method step of PCR amplification.” The above motivations are independent of O’Flaherty’s disclosure and thus, they are not based on hindsight reconstruction as alleged. The motivations were not addressed by Applicant.
Applicant contends that the teachings by Fredman do not teach or suggest any of the key elements missing from O’Flaherty. Applicant contends that there is nothing in Fredman’s disclosure which teaches or suggests a method of detecting an actively growing target bacterial organism in a sample suspected of including said target bacterial organism. 
In response, Fredman was cited for teaching that specific oligonucleotides primers are prima facie obvious when the prior art provides the complete sequence from which the oligonucleotides are drawn. Therefore, the Office finds that the sequences set forth by instant SEQ ID NO: 1 and 2 prima facie obvious because the complete sequence is provided by GenBank AY176327.
Applicant argues that Bhowmick expressly teaches a novel phenotypic phage-based assay that requires no instrumentation to identify S. aureus. Applicant argues that bacteriophage amplification is detected by phage-specific monoclonal antibodies. Applicant contends that one of skill in the art would appreciate that the claimed method as amended is distinguishable from Bhowmick’s assay. Applicant contends that the claimed method is a genotypic method comprising the detection of nucleic acid. Applicant argues that the instant invention recites detection of at least one RNA product from the unmodified phage before it substantially replicates in the infected target bacterial organism, wherein the duration of the contacting step is about 10 minutes or less prior to detecting the RNA products from the unmodified bacteriophage in the detecting step. Applicant argues that Bhowmick teaches a phenotypic phage-based assay which does not use PCR amplification. Applicant contends that Bhowmick teaches an assay which relies on an incubation period of 5 hours to allow for bacteriophage amplification to detect the presence or absence of bacteria in a sample. Applicant contends that there is no motivation in Bhowmick to perform an additional step to determine bacterial viability in a sample which may not even contain the bacteria of clinical interest.
In response, the arguments are not on point. Bhowmick was cited for teaching the outcomes of two different conditions and not for the various points of Applicant’s arguments, including detection via a monoclonal antibody. See the rejection above for the following: “The author teaches that the bacteriophage amplify in the first reaction if S. aureus is present in the sample and the bacteriophage amplify in the second reaction if the S. aureus strains present are able to grow in the presence of the antibiotic; see introduction, p. 1226, col. 2. Note that the author further teaches that bacteriophage growth is dependent on host growth.” See instant claim 3.
Applicant argues that Martelet and Cox describe methods of detection that are based on the replication of the bacteriophage in the replication of the bacteriophage in the target bacterial host. In contrast, Applicant notes that the instant method is used to detect a target bacterial organism “before the unmodified bacteriophage substantially replicates in the infected target bacterial organism”. 
Applicant notes that that Martelet teaches the detection of phage proteins and not nucleic acid. Applicant argues that there is no motivation for one of ordinary skill in the art to perform amplification and detection of T4 nucleic acids disclosed in X04140.
Applicant argues that Cox describes a detection method that does not involve the detection of nucleic acid but is based upon the detection of phage amplification with anti-Gamma phage antibody-conjugated nanoparticle reporters. Applicant argues that there is no motivation for one of ordinary skill in the art to perform amplification and detection of Gamma phage nucleic acids disclosed in DQ222854.
In response, Martelet and Cox were cited for teaching the species-specific T4 phage infection of E. coli and the species-specific Gamma phage infection of B. anthracis and the genomic sequences thereof; see X04140 and DQ222854. Further, PCR amplification of RNA sequences is taught by O’Flaherty and the Office maintains it would have been obvious for one of ordinary skill in the art to substitute the phage in the method of O’Flaherty with T4 phage or Gamma phage for detection of their species-specific host in a sample; see Smartt for describing phage typing. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648